DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-13 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Reisman (US 20160206190 A1).
Re Claim 1, Reisman discloses a method for detecting a material in region of interest (see Reisman: e.g., --Geographic atrophy of the eye can be detected and measured by imaging the eye at a depth greater than the retinal pigment epithelium (RPE) at a plurality of locations of the eye, for example, using optical coherence tomography (OCT); …Contours and binary maps may be generated based on the identified diseased areas.  The size and shape of the identified areas may be analyzed and monitored over a period of time to phenotype subjects and classify diseases.--, in abstract, and, --In certain diseases of the back of the eye--such as geographic atrophy (GA), choroideremia, retinitis pigmentosa, glaucoma, and multiple sclerosis (MS--there are rough patterns of tissue atrophy that may present--, in [0006]-[0015]), comprising:
providing at least one depth image of the region of interest , the region of interest being below a surface area of the region of interest and having a property (see Reisman: e.g., --In certain diseases of the back of the eye--such as geographic atrophy (GA), choroideremia, retinitis pigmentosa, glaucoma, and multiple sclerosis (MS--there are rough patterns of tissue atrophy that may present--, in [0006]-[0015]; and, --OCT allows cross-sectional visualization that permits image readers to characterize microstructural alterations in the different laminae of the retina.  Using only one type of scan for documenting both en face and cross-sectional images of the retina, it can therefore provide more detailed insight in retinal alterations of GA patients--, in [0017], and, --a method of processing ophthalmic image data comprises obtaining optical coherence tomography (OCT) data of a subject's eye, the OCT data including data beyond the retinal pigment epithelium (RPE) of a subject's eye--, in [0020]-[0021]);
processing the at least one depth image using a pre- determined threshold value of the property (see Reisman: e.g., -- method of processing ophthalmic image data comprises obtaining optical coherence tomography (OCT) data of a subject's eye, the OCT data including data beyond the retinal pigment epithelium (RPE) of a subject's eye and intensities of an imaging signal as the imaging signal is backscattered by each of a plurality of tissue layers in the subject's eye; determining a ratio of the intensities of the backscattered imaging signal, the ratio being the intensity of a first portion of the backscattered imaging signal corresponding to at least a portion of a retinal layer with respect to the intensity of a second portion of the backscattered imaging signal corresponding to at least a portion of a sub-RPE layer….. the spot-like regions are determined by comparing spatial standard deviations or pattern deviations to a threshold level--, in [0021]-[0022], and, -- the RPE may then be identified by segmenting out pixels with DOPU levels below a predetermined threshold, for example, 0.65.--, in [0054]-[0055]);
detecting the material in the region of interest by analyzing the processed at least one depth image (see Reisman: e.g., -- pixel intensity integrations as a fixed-depth integration (such that integration occurs over a fixed number of pixels, corresponding to a constant depth) for the outer layer calculation….. the calculation results could still be a useful towards identifying regions of geographic atrophy.--, in [0055], and, -- For example, using a fixed-depth across all A-scans for each of the inner and outer regions, individual ratios may be found for pixel intensities at corresponding depths.  The individual ratios may then be combined by taking the sum, mean, median, quantile or other similar statistical function.  Another similar method envisioned involves calculating a ratio for every combination of pixels in the inner and outer regions…. In GA, for example, atrophy is actually more extensive than just the RPE, extending to the outer and inner segments, the outer nuclear layer, and the choriocapillaris.  By including any such layers, they can be factored into the computations.  In GA, atrophy can cause the RPE to degrade and virtually disappear.  It may be computationally useful, therefore, to include additional tissue in the model with which to calculate attenuation-related parameters.  It can be challenging to achieve highly accurate layer segmentation, especially for diseased retina, and especially with automated algorithms.  Therefore, PS-OCT (as described above) may be used in embodiments where such situations arise.  It is even possible to include all or most of the inner retinal layers and achieve reasonable results.--, in [0057]-[0060]).



 Re Claim 2, Reisman further discloses determining a threshold of the property (see Reisman: e.g., --identifying an area inside the contour as diseased, and outputting the generated map with a contour around the regions identified as diseased or outputting a binary mask of the regions identified as diseased; the step of generating the seeds of diseased areas is performed by removing noise from the generated map and applying a thresholding technique on the generated map; the thresholding technique comprises finding an Otsu threshold of the generated map, comparing the Otsu threshold with a pre-set value, and selecting an intensity threshold based on the comparison--, in [0024], and, --the thresholding step applies absolute, rather than relative, thresholds.  These absolute thresholds can result in greater sensitivity and specificity than relative thresholds based on a normalized ratio map.  It has also been found that a total or partial RPE atrophy can be accompanied with extracellular deposits above the Bruch's Membrane, which is commonly seen in unifocal cases.  These extracellular deposits can impact attenuation in different ways than the RPE itself.  Thus, one threshold level may not work best for every situation.  Optionally, an adaptive method (e.g., based on an Otsu's pixel clustering method) for customizing the seeding threshold level can identify characteristics associated with the above mentioned unifocal cases, for example……the ratio map 500 is used to obtain the Otsu threshold (.alpha.) and statistics (.beta.), such as the mean, from the pixels that have a lower intensity than the Otsu threshold.--, in [0067]-[0073]).

Re Claim 3, Reisman further discloses determining the threshold of the property comprises comparing depth images or depth image areas having the property and which are associated with, or show, the material with depth images or depth image areas having the property, but which are not associated with the material (see Reisman: e.g., --identifying an area inside the contour as diseased, and outputting the generated map with a contour around the regions identified as diseased or outputting a binary mask of the regions identified as diseased; the step of generating the seeds of diseased areas is performed by removing noise from the generated map and applying a thresholding technique on the generated map; the thresholding technique comprises finding an Otsu threshold of the generated map, comparing the Otsu threshold with a pre-set value, and selecting an intensity threshold based on the comparison--, in [0024], and, --the thresholding step applies absolute, rather than relative, thresholds.  These absolute thresholds can result in greater sensitivity and specificity than relative thresholds based on a normalized ratio map.  It has also been found that a total or partial RPE atrophy can be accompanied with extracellular deposits above the Bruch's Membrane, which is commonly seen in unifocal cases.  These extracellular deposits can impact attenuation in different ways than the RPE itself.  Thus, one threshold level may not work best for every situation.  Optionally, an adaptive method (e.g., based on an Otsu's pixel clustering method) for customizing the seeding threshold level can identify characteristics associated with the above mentioned unifocal cases, for example……the ratio map 500 is used to obtain the Otsu threshold (.alpha.) and statistics (.beta.), such as the mean, from the pixels that have a lower intensity than the Otsu threshold.--, in [0067]-[0073]).

Re Claim 4, Reisman further discloses the depth images are reference depth images of a known region of interest (see Reisman: e.g., --identifying an area inside the contour as diseased, and outputting the generated map with a contour around the regions identified as diseased or outputting a binary mask of the regions identified as diseased; the step of generating the seeds of diseased areas is performed by removing noise from the generated map and applying a thresholding technique on the generated map; the thresholding technique comprises finding an Otsu threshold of the generated map, comparing the Otsu threshold with a pre-set value, and selecting an intensity threshold based on the comparison--, in [0024], and, --the thresholding step applies absolute, rather than relative, thresholds.  These absolute thresholds can result in greater sensitivity and specificity than relative thresholds based on a normalized ratio map.  It has also been found that a total or partial RPE atrophy can be accompanied with extracellular deposits above the Bruch's Membrane, which is commonly seen in unifocal cases.  These extracellular deposits can impact attenuation in different ways than the RPE itself.  Thus, one threshold level may not work best for every situation.  Optionally, an adaptive method (e.g., based on an Otsu's pixel clustering method) for customizing the seeding threshold level can identify characteristics associated with the above mentioned unifocal cases, for example……the ratio map 500 is used to obtain the Otsu threshold (.alpha.) and statistics (.beta.), such as the mean, from the pixels that have a lower intensity than the Otsu threshold.--, in [0067]-[0073]).

Re Claim 5, Reisman further discloses wherein the step of processing the at least one depth image using the determined threshold comprises filtering out or discriminating against depth image areas or depth images for which the property is above or below the pre-determined threshold of the property (see Reisman: e.g., --the step of generating the seeds of diseased areas is performed by removing noise from the generated map and applying a thresholding technique on the generated map; the thresholding technique comprises finding an Otsu threshold of the generated map, comparing the Otsu threshold with a pre-set value, and selecting an intensity threshold based on the comparison, wherein the seeds of diseased areas are generated using pixels of the map that have intensities lower than the selected intensity threshold--, in [0024], and, -- the RPE may then be identified by segmenting out pixels with DOPU levels below a predetermined threshold, for example, 0.65.--, in [0054]-[0055], [0072]).

Re Claim 6,  Reisman further discloses wherein the step of processing the at least one depth image using the determined threshold comprises filtering out or discriminating against depth image areas or depth images for which the property is above or below the pre-determined threshold of the property (see Reisman: e.g., --the step of generating the seeds of diseased areas is performed by removing noise from the generated map and applying a thresholding technique on the generated map; the thresholding technique comprises finding an Otsu threshold of the generated map, comparing the Otsu threshold with a pre-set value, and selecting an intensity threshold based on the comparison, wherein the seeds of diseased areas are generated using pixels of the map that have intensities lower than the selected intensity threshold--, in [0024], and, -- the RPE may then be identified by segmenting out pixels with DOPU levels below a predetermined threshold, for example, 0.65.--, in [0054]-[0055], [0072]).
Re Claim 7, Reisman further discloses wherein the step of providing at least one depth image comprises using PS OCT imaging of the region of interest  (see Reisman: e.g., -- pixel intensity integrations as a fixed-depth integration (such that integration occurs over a fixed number of pixels, corresponding to a constant depth) for the outer layer calculation….. the calculation results could still be a useful towards identifying regions of geographic atrophy.--, in [0055], and, -- For example, using a fixed-depth across all A-scans for each of the inner and outer regions, individual ratios may be found for pixel intensities at corresponding depths.  The individual ratios may then be combined by taking the sum, mean, median, quantile or other similar statistical function.  Another similar method envisioned involves calculating a ratio for every combination of pixels in the inner and outer regions…. In GA, for example, atrophy is actually more extensive than just the RPE, extending to the outer and inner segments, the outer nuclear layer, and the choriocapillaris.  By including any such layers, they can be factored into the computations.  In GA, atrophy can cause the RPE to degrade and virtually disappear.  It may be computationally useful, therefore, to include additional tissue in the model with which to calculate attenuation-related parameters.  It can be challenging to achieve highly accurate layer segmentation, especially for diseased retina, and especially with automated algorithms.  Therefore, PS-OCT (as described above) may be used in embodiments where such situations arise.  It is even possible to include all or most of the inner retinal layers and achieve reasonable results.--, in [0057]-[0060]).

Re Claim 8, Reisman further discloses wherein the material is a deposit (see Reisman: e.g., --the use of PS-OCT systems can provide increased sensitivity in this regard.  For example, in GA, PS-OCT indicates that the RPE is not continuous despite a bright signal corresponding to laminar deposits on the Bruch's Membrane that is frequently visible in structural OCT images and can often be mistaken as RPE signal.  Accordingly, PS-OCT can be helpful in assisting the attenuation-based image processing such that the RPE signal (inner map) can be accurately limited to the RPE itself, and/or can be utilized directly to indicate atrophic areas.  With PS-OCT, healthy tissue layers can be better identified using the derived characteristic degree of polarization uniformity (DOPU) and a thresholding methodology.--, in [0053]).

Re Claim 9, Reisman further discloses wherein the step of providing the at least one depth image is performed in-vivo (see Reisman: e.g., --Modern 1 .mu.m OCT systems can achieve even better depth penetration (e.g., choroidal and scleral imaging capability), for example, by: (1) optimizing the center wavelength (e.g., slightly above 1040 nm); utilizing SS-OCT rather than SD-OCT, where SS-OCT has an improved SNR rolloff profile; and utilizing a CCD camera with a higher sensor count (e.g., 4096 sensors or pixels) in an SD-OCT system.  Additionally, 1 .mu.m light exhibits better penetration through cataracts than 800 nm light.  An 800 nm system is more likely to exhibit attenuation and/or shadowing in A-lines affected by cataracts.  1 .mu.m light, as it is in the infrared range, is invisible to the patient.  This reduces the degree of stimulation to the eye during a scan, and may lead to reduced eye motion in the captured OCT data.--. In [0019, and [0043]).
Re Claim 10, Reisman further discloses the step of providing the at least one depth image is performed in-vivo and the region of interest is a region of interest of a subject (see Reisman: e.g., --Modern 1 .mu.m OCT systems can achieve even better depth penetration (e.g., choroidal and scleral imaging capability), for example, by: (1) optimizing the center wavelength (e.g., slightly above 1040 nm); utilizing SS-OCT rather than SD-OCT, where SS-OCT has an improved SNR rolloff profile; and utilizing a CCD camera with a higher sensor count (e.g., 4096 sensors or pixels) in an SD-OCT system.  Additionally, 1 .mu.m light exhibits better penetration through cataracts than 800 nm light.  An 800 nm system is more likely to exhibit attenuation and/or shadowing in A-lines affected by cataracts.  1 .mu.m light, as it is in the infrared range, is invisible to the patient.  This reduces the degree of stimulation to the eye during a scan, and may lead to reduced eye motion in the captured OCT data.--. In [0019, and [0043]).

Re Claim 11, Reisman further discloses wherein the region of interest is a region within an eye of the subject (see Reisman: e.g., --Modern 1 .mu.m OCT systems can achieve even better depth penetration (e.g., choroidal and scleral imaging capability), for example, by: (1) optimizing the center wavelength (e.g., slightly above 1040 nm); utilizing SS-OCT rather than SD-OCT, where SS-OCT has an improved SNR rolloff profile; and utilizing a CCD camera with a higher sensor count (e.g., 4096 sensors or pixels) in an SD-OCT system.  Additionally, 1 .mu.m light exhibits better penetration through cataracts than 800 nm light.  An 800 nm system is more likely to exhibit attenuation and/or shadowing in A-lines affected by cataracts.  1 .mu.m light, as it is in the infrared range, is invisible to the patient.  This reduces the degree of stimulation to the eye during a scan, and may lead to reduced eye motion in the captured OCT data.--. In [0019, and [0043]).

Re Claim 12, Reisman further discloses wherein the region of interest is a region in the retinal pigment epithelium of a subject’s eye and the deposit is a deposit within the in the retinal pigment epithelium (see Reisman: e.g., --the use of PS-OCT systems can provide increased sensitivity in this regard.  For example, in GA, PS-OCT indicates that the RPE is not continuous despite a bright signal corresponding to laminar deposits on the Bruch's Membrane that is frequently visible in structural OCT images and can often be mistaken as RPE signal.  Accordingly, PS-OCT can be helpful in assisting the attenuation-based image processing such that the RPE signal (inner map) can be accurately limited to the RPE itself, and/or can be utilized directly to indicate atrophic areas.  With PS-OCT, healthy tissue layers can be better identified using the derived characteristic degree of polarization uniformity (DOPU) and a thresholding methodology.--, in [0053]).

Re Claim 13, Reisman further discloses wherein the property is a local intensity of an area or pixel within the at least one depth image (see Reisman: e.g., -- pixel intensity integrations as a fixed-depth integration (such that integration occurs over a fixed number of pixels, corresponding to a constant depth) for the outer layer calculation….. the calculation results could still be a useful towards identifying regions of geographic atrophy.--, in [0055], and, -- For example, using a fixed-depth across all A-scans for each of the inner and outer regions, individual ratios may be found for pixel intensities at corresponding depths.  The individual ratios may then be combined by taking the sum, mean, median, quantile or other similar statistical function.  Another similar method envisioned involves calculating a ratio for every combination of pixels in the inner and outer regions…. In GA, for example, atrophy is actually more extensive than just the RPE, extending to the outer and inner segments, the outer nuclear layer, and the choriocapillaris.  By including any such layers, they can be factored into the computations.  In GA, atrophy can cause the RPE to degrade and virtually disappear.  It may be computationally useful, therefore, to include additional tissue in the model with which to calculate attenuation-related parameters.  It can be challenging to achieve highly accurate layer segmentation, especially for diseased retina, and especially with automated algorithms.  Therefore, PS-OCT (as described above) may be used in embodiments where such situations arise.  It is even possible to include all or most of the inner retinal layers and achieve reasonable results.--, in [0057]-[0060]).

Re Claim 19-20, claims 19-20 are the corresponding system claim to claims 1-2 respectively. Thus, claims 19-20 are rejected for the similar reasons as for claims 1-2. Furthermore, Reisman further discloses a system for detecting a material in region of interest, the system being configured to perform the method (see Reisman: e.g.,   --Most commercial OCT equipment for retinal imaging to date has utilized light in the 800 nm band.  However, 1 .mu.m wavelength systems provide benefits in both research and commercial applications.  Furthermore, swept-source OCT (SS-OCT) systems have an additional advantage over SD-OCT in that the signal rolloff characteristics are improved such that less relative loss is incurred at deeper depths within an image.  4096-pixel or other sized (e.g., greater than 2048 pixels) CCD cameras in SD-OCT can exhibit similar advantages of reduced signal rolloff characteristics.  Using these systems, the imaging capabilities of the choroid is improved.,-- in [0042]-[0047]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman (US 20160206190 A1); and in view of Brill (“Polarization-sensitive optical coherence tomography-based imaging, parameterization, and quantification of human cartilage degeneration”, J. Biomed. Opt. 21(7), 076013 (2016), pages 1-12).
Re Claim 14, Reisman however does not explicitly disclose  the property is a retardance of electromagnetic waves as directly or indirectly detectable with PS OCT,
Brill teaches the property is a retardance of electromagnetic waves as directly or indirectly detectable with PS OCT (see Brill: e.g., --section 2.3 Verification of Phase Retardance:  …the retardance variability created bytilting a uniaxial crystalline material. For the measurement process, the Berek’s polarization compensator was positioned between the PS-OCT measuring head and a reflective surface. The compensator was then rotated step-wise from 0 to 8 (retardation indicator), corresponding to a phase retardance of 0 to 180 deg. After every 0.5 increment, 1000 A-scans were obtained and averaged using the PS-OCT device above. The phase retardance was calculated according to the manufacturer’s instructions. Of note, the optic axis was set to 0 deg for all measurements. …Phase retardance information at respective minima and maxima (i.e., A-scan depths at exceeding multiples of π∕2) were detected on the smoothed images. BRC was defined as phase retardation versus imaging depth and calculated by averaging the cumulative retardation of each A-scan at its maximum imaging depth--, in page 4),
Reisman and Brill are combinable as they are in the same field of endeavor: using OCT, including PS-OCT and depth images processing to measure and detect diseases and structures of eyes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Reisman’s method using Brill’s teachings by including the property is a retardance of electromagnetic waves as directly or indirectly detectable with PS OCT to Reisman’s PS-OCT detections in order to find overall good agreement between the measured and the expected data points (see Brill: e.g. in page 4).

Re Claim 15, Reisman as modified by Brill further disclose wherein the PS OCT uses a reference at an interface with a deposit at a location below or above the deposit (see Reisman: e.g., --the use of PS-OCT systems can provide increased sensitivity in this regard.  For example, in GA, PS-OCT indicates that the RPE is not continuous despite a bright signal corresponding to laminar deposits on the Bruch's Membrane that is frequently visible in structural OCT images and can often be mistaken as RPE signal.  Accordingly, PS-OCT can be helpful in assisting the attenuation-based image processing such that the RPE signal (inner map) can be accurately limited to the RPE itself, and/or can be utilized directly to indicate atrophic areas.  With PS-OCT, healthy tissue layers can be better identified using the derived characteristic degree of polarization uniformity (DOPU) and a thresholding methodology.--, in [0053]).
Re Claim 16, Reisman as modified by Brill further disclose wherein the deposit is a deposit in the retinal pigment epithelium of a subject’s eye (see Reisman: e.g., --the use of PS-OCT systems can provide increased sensitivity in this regard.  For example, in GA, PS-OCT indicates that the RPE is not continuous despite a bright signal corresponding to laminar deposits on the Bruch's Membrane that is frequently visible in structural OCT images and can often be mistaken as RPE signal.  Accordingly, PS-OCT can be helpful in assisting the attenuation-based image processing such that the RPE signal (inner map) can be accurately limited to the RPE itself, and/or can be utilized directly to indicate atrophic areas.  With PS-OCT, healthy tissue layers can be better identified using the derived characteristic degree of polarization uniformity (DOPU) and a thresholding methodology.--, in [0053]).

Re Claim 17, Reisman as modified by Brill further disclose wherein an inner or outer segment of a photoreceptor layer is used as a reference (see Reisman: e.g., -- GA is characterized by confluent areas of apoptosis at the level of photoreceptors and RPE atrophy, occurring bilaterally in more than half of patients affected.  The condition progresses slowly over time, typically sparing the fovea until the later stages of disease progression.  The atrophy can be unifocal (one atrophic spot) or multifocal (multiple spots).--, in [0007]-[0010], and [0053]).

Re Claim 18, Reisman as modified by Brill further disclose wherein the method is conducted to detect deposits located in a retinal pigment epithelium of a subject’s eye by detecting associated retardance(such as BM-RPE) (see Reisman: e.g., --the use of PS-OCT systems can provide increased sensitivity in this regard.  For example, in GA, PS-OCT indicates that the RPE is not continuous despite a bright signal corresponding to laminar deposits on the Bruch's Membrane that is frequently visible in structural OCT images and can often be mistaken as RPE signal.  Accordingly, PS-OCT can be helpful in assisting the attenuation-based image processing such that the RPE signal (inner map) can be accurately limited to the RPE itself, and/or can be utilized directly to indicate atrophic areas.  With PS-OCT, healthy tissue layers can be better identified using the derived characteristic degree of polarization uniformity (DOPU) and a thresholding methodology.--, in [0012]-[0017], and [0053]; also see Brill: e.g., --section 2.3 Verification of Phase Retardance:  …the retardance variability created bytilting a uniaxial crystalline material. For the measurement process, the Berek’s polarization compensator was positioned between the PS-OCT measuring head and a reflective surface. The compensator was then rotated step-wise from 0 to 8 (retardation indicator), corresponding to a phase retardance of 0 to 180 deg. After every 0.5 increment, 1000 A-scans were obtained and averaged using the PS-OCT device above. The phase retardance was calculated according to the manufacturer’s instructions. Of note, the optic axis was set to 0 deg for all measurements. …Phase retardance information at respective minima and maxima (i.e., A-scan depths at exceeding multiples of π∕2) were detected on the smoothed images. BRC was defined as phase retardation versus imaging depth and calculated by averaging the cumulative retardation of each A-scan at its maximum imaging depth--, in page 4). See the similar obviousness and motivation statements for the combinations cited references (including Brill’s teaching of measuring retardance in PS-OCT measuring) as addressed above for claim 14.
  
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667